DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

1
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption

that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office  action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) Such claim limitation(s) is/are: a first step of…, a second step of…, a third step of …, a fourth step of … in claims 14 and 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35

U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada US 2008/0016311.
In regard to claim 1, Harada disclose  A management method of a computer system in at least one computer coupled to a computer system including a plurality of elements which are classified into a plurality of element types, the method implemented until an element that is a basic cause of the fault or influence range of the fault are narrowed down and comprising: ([0006]-[0008][0015][0097] [0102] Fig. 1, manage SAN and NAN network devices with failure scope-of-impact estimation, SAN and NAN network devices each have types) 
a first step of displaying a list of elements which are classified into a part of element types among at least one or more element types related with at least one or more elements in which faults occurred; (Fig. 24, Fig. 26, [0102] [0104][0117] [0128]  [0160][0168][0169] displaying list of devices classified based on types and related to a failure has occurred) 
a second step of receiving selection of specific fault occurring elements in the list; (Fig. 24, [0160] the eNAS CL1 is selected by the user using the pointing device) 
a third step of searching related elements which are related with the specific fault occurring elements by referring to related information showing relationship among a plurality of elements which are classified into a plurality of element types based on the selected specific fault occurring elements; (Fig. 24, 26, [0102] [0139][0142][00160]-[0167] ]  estimate the failure scope by referring related failure information and searching the mapping table and associate the related devices to compute the dependency elements, until all dependent elements can be identified) and
a fourth step of displaying topology in which the selected fault occurring element and the searched related elements which are related with the specific fault occurring elements are separated by element types, the topology being configured by the selected specific fault occurring elements and the searched related elements which are related with the specific fault occurring elements. (Fig. 25, 26, [0160]-[0169]displaying the result of the calculation based on the selected failure element and mapped related element dependent on the failure elements and display elements separately based on types)
In regard to claim 2,   Harada disclose The management method of a computer system according to claim 1, the rejection is incorporated herein.
Harada also disclose further comprising:
in topology in which the selected fault occurring elements and the searched related elements which are related with the specific fault occurring elements are separated by element types, receiving selection of arbitrary related elements; (Fig. 24, 26, [0160]-[0169] displaying the result of the calculation based on the selected failure element and mapped related element dependent on the failure elements and display elements separately based on types, any element can be selected by the user)
implementing the third step and the fourth step based on the selected arbitrary related elements; (Fig. 24, [0160] selecting an object and carrying out a dependency computation) and
transiting to topology which is configured by the selected arbitrary related elements and related elements which are related with the selected arbitrary related elements and in which the selected arbitrary related elements and related elements which are related to the selected arbitrary related elements are separated by element types. (Fig. 24, 28, [0160]-[0167][0175] [0176] selecting an object on the display and carrying out a dependency computation, the result of the dependency computation is displayed and separated by the types)
In regard to claim 3, Harada disclose The management method of a computer system according to claim 1, the rejection is incorporated herein.
Harada also disclose wherein: in topology in which the selected fault occurring elements and the searched related elements which are related with the specific fault occurring elements are separated by element types, the element types and elements which are classified into the element types include an element type which is related to a customer related with a specific element and an element classified into the element type. (Fig. 24, 26, [0101] [0160]-[0169] [0122][0123] displaying the result of the calculation based on the selected failure element and mapped related element dependent on the failure elements and display elements separately based on types, such as eNAS CL1, eNAS CL2 types and user name related to the element can be found in the mapping tables )
In regard to claim 4, Harada disclose  The management method of a computer system according to claim 3, the rejection is incorporated herein.
Harada also disclose wherein detailed information related to a customer is displayed in response to user operation for detailed information display. (Fig. 24, 34, [0122][0123] [0198] [0144] [0148] [0153]result of dependency calculation can be displayed related to the user from logical topology, such as NSA client A, B, ) 
In regard to claim 5, Harada disclose  The management method of a computer system according to claim 4, the rejection is incorporated herein.
Harada also disclose wherein the detailed information includes at least one or more customer information among customer name, customer grade and customer contact destination. (Fig. 24, 34, [0122][0123] [0198] [0144] [0148] [0153]result of dependency calculation can be displayed related to the user from logical topology, such as NSA client A, B, user name is identified from the access management table and displayed)
In regard to claim 6,   Harada disclose The management method of a computer system according to claim 4, the rejection is incorporated herein.
Harada also disclose wherein the detailed information includes at least one or more event information among an element in which the event occurred, a type of occurred event, and event occurrence time as to elements related with the customer. (Fig. 41-43, [0124] [0132] [0133] [0211]-[0214] [0221]-[0224] an event type such as a failure can be identified and event related information is displayed accordingly based on the implementation)
In regard to claim 7,  Harada disclose  The management method of a computer system according to claim 1, the rejection is incorporated herein.
Harada also disclose wherein the element type has hierarchical relationship and configuration of the topology is the one which follows hierarchical relationship of the element type. (Fig. 24, 26, 41-43, etc. [0100]-[0102] [0221]-[0225] hierarchical relation according to element type is displayed on the topology) 
In regard to claim 8,  Harada disclose  The management method of a computer system according to claim 1, the rejection is incorporated herein.
Harada also disclose wherein a display object of the selected specific fault occurring element is displayed emphatically. (Fig. 24, 26, [0104][0160] [0169][0174]  element can be displayed in highlight) 
In regard to claim 9,  Harada disclose  The management method of a computer system according to claim 1, the rejection is incorporated herein.
Harada also disclose wherein at least one or more elements in which the fault occurred are elements in which specific events such as alert and error occurred. ([0117] [0124] [0128] [0132] failure events from the elements are identified and notifications are sent)
In regard to claim 10,   Harada disclose The management method of a computer system according to claim 9, the rejection is incorporated herein.
Harada also disclose wherein a mark showing an event type is displayed on an object of an element in which the specific event occurred.  ([0169] a mark is displayed which indicating an event type, such as failure, etc., for example, x mark for the element in which the failure occurred)
In regard to claim 13,  Harada disclose  The management method of a computer system according to claim 1, the rejection is incorporated herein.
Harada also disclose wherein in display of the topology, display object of an element type of the selected specific fault occurring element is explicitly separated from a display object of another element type and displayed. ([0169] a mark is displayed on the object which indicating a failure occurring element, for example, x mark for the element in which the failure occurred, and displayed differently with other element of other type)
In regard to claim 14 , claim 14 is a medium claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 15 , claim 15 is a system claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harada US 2008/0016311 in view of Curtis et al. (hereinafter Curtis) US 2012/0117581

In regard to claim 11,  Harada disclose  The management method of a computer system according to claim 1, the rejection is incorporated herein.
Harada also disclose further comprising: showing ratio of the number of related elements which are related to the selected specific fault occurring elements for the total number of the selected specific fault occurring elements via display condition input field after implementation of the fourth step; (Fig. 26, [0032][0101]  [0169]-[0175][0231] based on allocated degree of association between the element and the designated element) and
transiting to topology in which the selected specific fault occurring elements and related elements which are related to the specific fault occurring elements are separated by element types based on calculated shared ratio.  ([0032][0101] [0169]-[0175][0231] display the topology accordingly based on the degree of association computed also separated by the type) 
But Harada fail to explicitly disclose “receiving input of share ratio;”
Curtis disclose receiving input of share ratio; ([0064] [0074] degree of similarity can be selected by the user) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Curtis’s method of inputting degree of similarity value into Harada’s invention as they are related to the same field endeavor of information identification on a user interface. The motivation to combine these arts, as proposed above, at least because Curtis’s inputting degree of similarity value by the user would help to display system data accordingly to Harada’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that inputting degree of similarity value by the user would facilitate display user desired information and therefore to improve the overall user experience.
Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Harada US 2008/0016311 in view of Murase et al. (hereinafter Murase) US 2009/0249213
In regard to claim 12,   Harada disclose The management method of a computer system according to claim 1, he rejection is incorporated herein.
But Harada fail to explicitly disclose “wherein with reference to information showing display priority related for the element type, an object of an element type in which the display priority is low is reduced and the topology is displayed.”
Murase disclose wherein with reference to information showing display priority related for the element type, an object of an element type in which the display priority is low is reduced and the topology is displayed. ([0110]-[0115] [0253]-[0255] sorting based on the priority of the elements, focus display on the critical situations, the elements meet the criteria are displayed)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Murase’s  displaying network topology into Harada’s invention as they are related to the same field endeavor of displaying network information on a user interface. The motivation to combine these arts, as proposed above, at least because Murase’s  capability to expose data based on priority would help to display system data accordingly to Harada’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying data based on priority would facilitate to information display and therefore to improve the overall user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20110265006 A1 		October 27, 2011 		Morimura et al.
MANAGEMENT SYSTEM AND INFORMATION PROCESSING SYSTEM
US 20120066376 A1 		March 15, 2012 		Nagura et al.
MANAGEMENT METHOD OF COMPUTER SYSTEM AND MANAGEMENT SYSTEM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143